CHAMBERS, Circuit Judge
(concurring) :
I concur in the result. Utah and Carlo Bianchi, supra, dealt with the review of findings of the Armed Services Board of Contract Appeals. The Wunderlich Act, 41 U.S.C. § 321, provides that the decision of the board shall be final and conclusive unless fraudulent, capricious, arbitrary, so grossly in error as to imply bad faith or not supported by substantial evidence. Read in light of this congressional dictate, these cases indicate that the findings of the board relevant to a dispute properly before it must be accepted if supported by substantial evidence in the record considered as a whole. The same test should be applied to the instant question, assuming compliance with procedural and substantive due process. Application of collateral estoppel piles test upon test. This is unnecessary. If the butcher has no meat, he need not determine if the meat is spoiled.